                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

RAMONA KEMPER,

     Plaintiff,

v.                                 Case No. 8:20-cv-189-T-33CPT

AL NIENHUIS, as Sheriff of
Hernando County, Florida,

     Defendant.

________________________________/

                             ORDER

     This matter is before the Court on consideration of

Defendant Al Nienhuis’s Motion to Dismiss Amended Complaint

(Doc. # 7), filed on January 27, 2020. Plaintiff Ramona Kemper

filed a response in opposition on February 10, 2020. (Doc. #

11). For the reasons that follow, the Motion is granted.

Kemper’s Title VII claim is dismissed with prejudice and this

case is remanded to the Circuit Court of the Fifth Judicial

Circuit in and for Hernando County, Florida.

I.   Background

     On November 1, 2019, Kemper filed her original complaint

in state court against her former employer, Nienhuis, in his

official capacity as Sheriff of Hernando County, Florida.

(Doc. # 1-3 at 3-8). In that complaint, Kemper alleged that



                               1
the Sheriff’s Office had discriminated against her on the

basis of her gender, in violation of the Florida Civil Rights

Act (FCRA). (Id.). Later that month, Nienhuis moved to dismiss

the complaint, arguing that Kemper had failed to exhaust her

administrative        remedies        under    the   FCRA.   (Id.   at   15-18).

Nienhuis attached Kemper’s Charge of Discrimination that she

filed    with    the     Equal     Employment        Opportunity    Commission

(EEOC), and the “Dismissal and Notice of Rights” issued by

the EEOC on August 6, 2019. (Id. at 25, 28). Kemper responded

in   opposition.       (Id.   at      32-36).    The   state    court    granted

Nienhuis’s motion to dismiss without prejudice, finding that

while     “the        ‘general        allegations’       and      ‘history   of

discrimination and adverse employment actions’ portions of

the Complaint contain substantially more facts, Count I [the

FCRA    claim]        fails      to     assert       sufficient     facts    and

prerequisites to state a cause of action for violation of the

Florida Civil Rights Act.” (Id. at 37-38).

       Thereafter, on January 16, 2020, Kemper filed an amended

complaint        in     state         court,     again       alleging    gender

discrimination on the part of her former employer, raising a

claim under the FCRA, and adding a new claim under Title VII

for gender discrimination. (Doc. # 1-1). Based on that newly




                                          2
alleged federal claim, Nienhuis removed the case to this

Court. (Doc. # 1).

      Nienhuis has now moved to dismiss the amended complaint

for lack of subject matter jurisdiction, arguing that Kemper

has failed to timely raise her federal Title VII claim and

has failed to exhaust her administrative remedies under the

FCRA. (Doc. # 7). Kemper has responded (Doc. # 11), and the

Motion is ripe for review.

II.   Discussion

      Nienhuis argues that the amended complaint is time-

barred because it was filed in excess of 90 days after the

EEOC issued its right-to-sue letter. (Doc. # 7 at 6-8). The

Court agrees.

      Under Title VII, a plaintiff must initiate a claim in

federal court within 90 days after receipt of an EEOC “right-

to-sue” letter. 42 U.S.C. § 2000e-5(f)(1); Miller v. Georgia,

223 F. App’x 842, 844 (11th Cir. 2007). Here, assuming that

Kemper received her right-to-sue letter several days after

its stated date of August 6, 2019, she had until around

November 9, 2019, in which to file her complaint. Kemper

argues that she met this deadline because she filed her

original complaint in state court on November 1, 2019. (Doc.

# 11 at 2, 7). However, that original complaint did not


                              3
include a Title VII claim and was dismissed without prejudice

by the state court. Kemper’s amended complaint, which did

contain a Title VII claim, was filed on January 16, 2020,

several months after the applicable 90-day period had lapsed.

Accordingly, absent some sort of tolling, her Title VII claim

is untimely.

     The Eleventh Circuit views filing within the 90-day

period as a condition precedent subject to equitable tolling

or waiver, rather than a jurisdictional bar. Jones v. Wynne,

266 F. App’x 903, 905 (11th Cir. 2008). Once a defendant

contests the timeliness of the filing of the complaint, as

here, the employee bears the burden of establishing that she

timely filed her complaint. Green v. Union Foundry Co., 281

F.3d 1229, 1234 (11th Cir. 2002). Likewise, the employee bears

the burden of proving that equitable tolling is appropriate.

Jones, 266 F. App’x at 905.

     Here, giving Kemper’s response a liberal construction,

the Court considers Kemper to have raised an equitable tolling

argument based on the state court’s dismissal of her original

complaint. (Doc. # 11 at 6). It is well settled, however,

that the filing of a complaint that is later dismissed does

not automatically toll the limitations period for a future

complaint. Bost v. Fed. Express Corp., 372 F.3d 1233, 1242


                              4
(11th Cir. 2004) (holding that dismissal of a prior complaint

without prejudice “does not allow a later complaint to be

filed outside the statute of limitations”); see also Stein v.

Reynolds Secs., Inc., 667 F.2d 33, 34 (11th Cir. 1982) (“The

fact that dismissal of an earlier suit was without prejudice

does not authorize   a subsequent suit brought outside of the

otherwise binding period of limitations.”). Nonetheless, a

court may equitably toll a statute of limitations period where

the plaintiff satisfies her burden of establishing that such

a remedy is warranted. Bost, 372 F.3d at 1242; see also

Justice v. United States, 6 F.3d 1474, 1478-79, 1479-80 (11th

Cir. 1993) (explaining the general rule that “the filing of

a lawsuit which later is dismissed without prejudice does not

automatically toll the statute of limitations,” absent some

additional reason to support the application of equitable

tolling).

     “Equitable tolling ‘is an extraordinary remedy which

should be extended only sparingly.’” See Bost, 372 F.3d at

1242 (quoting Justice, 6 F.3d at 1479). “Courts, acting in

their equitable capacity, will toll statutes of limitations,

but only upon finding an inequitable event that prevented

plaintiff’s timely action.” Justice, 6 F.3d at 1479. The

Eleventh Circuit has recognized three distinct situations in


                              5
which the Title VII limitations period may be equitably

tolled:

     (1) during the pendency of an action against the
     same parties and involving the same cause of action
     in a state court which had jurisdiction over the
     subject matter of the suit but was the wrong forum
     under state law; (2) when the defendant concealed
     facts that support the plaintiff’s cause of action,
     until such time as the plaintiff knew or should
     have known of these facts; and (3) when the EEOC
     misleads a complainant about the nature of his
     rights under Title VII.

Jones, 266 F. App’x at 906 (citing Chappell v. Emco Mach.

Works Co., 601 F.2d 1295, 1302-03 (5th Cir. 1979)).

     The circumstances of this case do not justify equitable

tolling. Kemper has shown no extraordinary circumstances or

inequitable events that prevented her from timely filing her

Title VII claim. Rather, this appears to be “at best a garden

variety claim of excusable neglect.” Bryant v. U.S. Dep’t of

Agric., 967 F.2d 501, 504 (11th Cir. 1992) (internal quotation

marks omitted).

     The fact that Kemper’s original complaint was brought

and dismissed in state court is of little moment because the

dismissal was not based on improper forum under state law.

See Jones, 266 F. App’x at 906. As another Florida district

court has explained, “[e]ven though Plaintiff may have timely

filed [her] discrimination claim in state court, the state



                              6
court case was dismissed without prejudice. This does not

toll the 90–day period for Plaintiff’s Title VII . . .

claim[]. Plaintiff had 90 days to choose which venue to bring

[her] claims — either state court or federal court. Plaintiff

opted to initially pursue [her] claims in state court.”

Williams v. Sobel, No. 1:16-CV-364-MW-GRJ, 2017 WL 907493, at

*5   (N.D.   Fla.   Feb.   1,   2017),   report   and   recommendation

adopted, No. 1:16-CV-364-MW/GRJ, 2017 WL 902868 (N.D. Fla.

Mar. 7, 2017); see also Cusworth v. Am. Airlines, Inc., No.

10-22150-CIV, 2011 WL 3269436, at *3 (S.D. Fla. July 29, 2011)

(relying on the Bost, Stein, and Justice line of cases to

reject plaintiff’s equitable tolling argument where plaintiff

first filed complaint in Texas state court, that complaint

was dismissed, and plaintiff then filed a new complaint that

made its way to federal district court).

      Kemper also attempts to distinguish her case from others

that were dismissed because those other cases were filed

“years later” and in an entirely new action. (Doc. # 11 at

7). First, it does not matter whether a complaint is filed

one day or one decade after the applicable 90-day deadline;

the deadline is absolute. See 42 U.S.C. § 2000e-5(f)(1).

Second, the Eleventh Circuit has applied the rule enunciated

in Bost, Stein, and Justice to cases in which an initial


                                   7
complaint was filed within the 90-day period, that complaint

was dismissed, and plaintiff then filed an amended complaint

in the same court beyond the limitations period. See Miller,

223 F. App’x at 845 (affirming dismissal of Title VII claim

as untimely “[b]ecause Miller’s limitations period was not

automatically tolled, and because Miller has not argued or

established   that   she   is   eligible   for   the   ‘extraordinary

remedy’ of equitable tolling, the filing of her original

complaint that was later dismissed without prejudice did not

toll her limitations period”).

     Thus, Kemper neither filed the amended complaint within

the applicable 90-day limitations period nor has she met her

burden to show entitlement to equitable tolling. Accordingly,

her Title VII claim is due to be dismissed with prejudice.

See Justice, 6 F.3d at 1475, 1483 (affirming the district

court’s dismissal with prejudice of a second suit filed

outside the applicable limitations period); Williams v. Ga.

Dep’t of Def. Nat’l Guard Headquarters, 147 F. App’x 134, 136

(11th Cir. 2005) (same); see also Cockrell v. Sparks, 510

F.3d 1307, 1310 (11th Cir. 2007) (stating that dismissal with

prejudice is appropriate if granting leave to amend would be

futile).




                                  8
     That leaves Kemper’s FCRA claim. District courts may

decline   to   exercise   supplemental    jurisdiction      over    state

claims where it has dismissed all the underlying federal

claims. 28 U.S.C. § 1367(c)(3). Although this decision is

discretionary, the dismissal of state law claims is strongly

encouraged where the federal claims are dismissed prior to

trial. See Baggett v. First Nat’l Bank, 117 F.3d 1342, 1353

(11th Cir. 1997). Where a case has been removed from state to

federal court, district courts have discretion to remand the

case to state court upon a proper determination that retaining

jurisdiction over the case would be inappropriate. Carnegie-

Mellon    Univ.   v.   Cohill,   484   U.S.   343,   351,   353    (1988)

(explaining that remand may best “promote the values of

economy, convenience, fairness, and comity”).

     Here, with only a state-law claim remaining in this case,

the Court finds in its discretion that retaining jurisdiction

over this matter would be inappropriate. Accordingly, the

case is remanded to the Circuit Court of the Fifth Judicial

Circuit in and for Hernando County, Florida.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:




                                   9
(1)   Defendant   Al     Nienhuis’s      Motion    to   Dismiss     Amended

      Complaint   (Doc.    #   7)   is     GRANTED.     Plaintiff    Ramona

      Kemper’s Title VII claim is DISMISSED with prejudice.

(2)   This case is hereby REMANDED to the Circuit Court of the

      Fifth   Judicial    Circuit     in   and    for   Hernando    County,

      Florida.

(3)   Thereafter, the Clerk is directed to CLOSE the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

14th day of February, 2020.




                                    10
